Citation Nr: 9903584	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for cystic acne, with 
scars of the face and chest, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action in which 
the RO continued a 10 percent rating for a skin disorder 
characterized as cystic acne, with scarring of the face and 
chest.  The veteran appealed for a higher rating.  He 
appeared before the undersigned member of the Board for a 
hearing at the RO in September 1998.

In a February 1998 rating action, it appears that the RO 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a back disorder.  
The veteran was sent a letter by the RO to this effect.  The 
letter is dated February 4, 1998.  The first two pages of the 
three page rating action are not in the claims folder.  
Additionally, there is no record of the veteran having filed 
Notice of Disagreement (NOD) to the February 1998 rating 
action and that issue is not before the Board at this time 
for appellate consideration.


REMAND

Cystic acne is rated analogous to eczema.  38 C.F.R. § 4.118 
(1998).  When cystic acne involves an exposed surface or 
extensive area and is manifested by exfoliation, exudation or 
itching, a 10 percent rating is assigned.  When cystic acne 
is productive of constant itching or exudation, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
assigned.  When cystic acne is exceptionally repugnant, or 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, a 50 
percent disability rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).

Scarring to the head, face or neck which is moderate and 
disfiguring is rated 10 percent disabling.  When scars to the 
head, face or neck are severe, especially if they are 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is warranted.  
Scarring which results in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated as 50 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

On VA examination in March 1996, the veteran was noted to 
have hypertrophic scars of the chest and back due to acne.  
The veteran indicated that he had been treated for acne in 
service and prescribed Accutane.  After his discharge from 
service, the veteran was given a second course of Accutane in 
1995.

At his Travel Board hearing in September 1998, the veteran 
testified that his acne has spread to other areas of his 
body, including his legs and thighs.  He has scarring all 
over his chest, back and face.  He described pain and itching 
because of his acne and the residual scarring.  He is 
currently taking a third course of Accutane.  He does not 
generally shave, because of the significant scarring on his 
face.  He said that he has lost a lot of confidence in 
himself as a result of his acne.  He is unable to take off 
his shirt due to embarrassment and does not have much of a 
social life.  The veteran indicated that he had received 
treatment as recently as two weeks before the hearing; he is 
receiving treatment for his service connected cystic acne at 
the Fort Hamilton VA Medical Center (VAMC) in Brooklyn, New 
York.  There are no post-service treatment records in the 
claims folder.  No pictures have been associated with the 
claims folder.  It is the opinion of the Board that 
unretouched color photographs of the veteran's current skin 
disorder should be obtained.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the Ft. 
Hamilton VAMC in Brooklyn, New York and 
obtain a copy of all medical treatment 
records referable to the veteran's skin 
disorder since March 1996, the date of 
the VA examination.  The records obtained 
should be associated with the claims 
folder.

2.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
VA examination with a dermatologist.  The 
purpose of the examination is to 
ascertain the current severity of the 
veteran's cystic acne.  The claims folder 
MUST be available for review and the 
examiner should indicate in his/her 
written report that a review of the 
claims folder was accomplished.  All 
findings should be reported in detail.  
Following a complete examination of the 
veteran's skin, the examiner should (a) 
identify all anatomical areas in which 
the veteran has cystic acne; (b) indicate 
whether there is constant exudation or 
itching, extensive lesions or marked 
disfigurement in any area affected by 
acne or residual scarring; (b) indicate 
whether there is ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or whether the 
veteran's cystic acne with residual 
scarring produces exceptional repugnance.  
With respect to the residual scarring 
from the veteran's cystic acne, the 
examiner should indicate whether there is 
scarring of the head, face or neck and, 
if so, whether it is severe, especially 
if producing a marked and unsightly 
deformity of the eyelids, lips, or 
auricles, or whether such scarring is 
productive of exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement.  It is requested that the 
examiner include several unretouched 
color photographs of the veteran's cystic 
acne to illustrate the current severity 
of his skin disorder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


